DETAILED ACTION
Drawings
Figures 1 and 7a of the Drawings submitted on 05/28/2021are objected to because the letters, numbers and lines are not uniformly thick, clean, durable, and well defined (poor line quality), which would result in detail being lost upon printing.  Corrected drawing sheets in compliance with 37 CFR 1.121 and 1.184 are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant’s election without traverse of Claims 5-11 in the reply filed on 05/24/22 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, and 8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and 7 specify combined plant configuration modules that are combined into a plant facility.  However, the preamble for all of the claims are directed to a single module.  What is being claimed, the module or the facility?  This lack of clarity renders the scope of the claim indefinite. An appropriate correction is required.
Claim 8 recites the limitation "the adjacently constructed plant facility".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 did mention a plant facility but a second adjacent facility was not mentioned.  The examiner notes that the bondable plant elements mentioned in Claim 8 are described in paragraph 54 of the specification as being in adjacent plant configuring modules rather than in an adjacent facility.  Therefore, the examiner will interpret the claim as referring to the plant elements as being in adjacent modules.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al.  (U.S. 20180347175) in view of Moriyama (JP 2008-190262).
In re Claims 5 and 7, Anderson teaches A plant configuring module that includes a frame body with a lower frame member having a rectangular shape, an upper frame member arranged on an upper side of the lower frame member, and a column member that couples the upper frame member and the lower frame member.  Plant element (800,804,904,1012,1014,1106) are arranged inside the frame body.  The examiner notes that plant element can refer to anything physical that might be located within a plant such as the electrical system, drywall, plumbing, etc…The modules combine to form a gas compression plant (100).  The column member has a projecting column portion (132,140) and a flange plate (106,130) (Figures 1-13, annotated figure)

    PNG
    media_image1.png
    669
    538
    media_image1.png
    Greyscale

Anderson does not teach the column member is formed with a projecting column portion that projects out from one side or both sides of the lower frame member and the upper frame member; and a flange plate (20) for bonding is arranged at a distal end of the projecting column portion.
Moriyama teaches column members with a projecting column portion that projects out from one side or both sides of the lower frame member and the upper frame member; and a flange plate for bonding is arranged at a distal end of the projecting column portion.  (Annotated Figure)

    PNG
    media_image2.png
    615
    403
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Anderson with the projecting column portions with distal flange plates taught by Moriyama.  The plates have bolt holes that in the combination, would allow for a bolted connection between adjacent plant configuring modules.  Paragraph (0015) This would result in a durable and fixed connection between the adjacent Anderson modules.
In re Claim 6, the modified Anderson has been previously discussed.  Figure 3 of Anderson shows a plant made from two levels of multiple modules.  Each module has upper and lower frame members.  As is shown in the annotation, a connecting beam is arranged between the plant configuring modules.  The connecting beam are connected to a portion of the upper and lower frame members.

    PNG
    media_image3.png
    408
    731
    media_image3.png
    Greyscale

In re Claim 8, the modified Anderson has been previously discussed.  Anderson teaches plant element in one plant configurable module of a plant facility that are bonded/connected to plant elements in an adjacent module of the plant facility.  These include steps and railings on a stair case shown in Figure 3 that extend from a lower module to an adjacent upper module.  Figure 10 shows a ventilation system (1001) with fans (1012) and louvers (1014) that are connected in adjacent plant modules.  Plumbing and electrical conduits would also extend throughout the plant.  Therefore, plumbing and electrical elements in multiple adjacent modules would be connected to each other.
In re Claims 9 and 10, the modified Anderson has been previously discussed.  Anderson teaches that the projecting column portion (132,140) and a flange plate (106,130) are located between two vertically arranged modules shown in Figure 4.  In combination with Moriyama, this would result in a projecting column member with distal plates that only extend from the upper frame member of the lower module at the bottom of the plant facility.  It would also result in a projecting column member with distal plate that only extend from the lower frame member for the upper module at the top of the plant facility.  (Figures 1-13, annotated figure)
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al.  (U.S. 20180347175) in view of Moriyama (JP 2008-190262) and in further view of Stanton (U.S. 20150082713).
In re Claim 11, the modified Anderson has been previously discussed.  Anderson teaches an upper frame member with horizontal members (110) that are positioned along intersecting directions in which members of the lower frame member are arranged.  (Figures 1-13, annotated figure)
Anderson does not teach that a first and a second member that are arranged at different heights.
Stanton teaches a module with an intermediate member between upper and lower members.  (Annotated Figure)

    PNG
    media_image4.png
    636
    506
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate the intermediate members taught by Stanton into the modules disclosed by Anderson.  These intermediate members provide additional structural support.  In addition, as is shown Figure 7, Anderson teaches panels (176) mounted to the exterior of the module.  The intermediate members in the combination provide additional attachment points for mounting the exterior panels, and therefore a stronger connection for those panels.  In the combination the Anderson member (110) is 
a first member at a predetermined height along one of two intersecting directions in which a member configuring the lower frame member is arranged.  The intermediate member is a second member arranged along the other of the two directions and arranged at a height position different from the first member.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633